     Case: 1:17-cv-08120 Document #: 60 Filed: 02/20/19 Page 1 of 1 PageID #:483

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Leoncio Elizarri, et al.
                                     Plaintiff,
v.                                                     Case No.: 1:17−cv−08120
                                                       Honorable Thomas M. Durkin
Sheriff of Cook County, et al.
                                     Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 20, 2019:


        MINUTE entry before the Honorable Thomas M. Durkin:Motion hearing held on
2/20/2019. Defendants' response to plaintiff's motion to compel[58] is due by 3/22/2019.
Plaintiff's reply is due by 4/5/2019. Status hearing set for 4/23/2019 at 09:00 AM.Mailed
notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
